DETAILED ACTION
	Claims 12-29 are currently pending in the instant application.  Claims 12, 13, and 19-24 are rejected.  Claims 14-18 and 25-29 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the election of the adduct
    PNG
    media_image1.png
    176
    689
    media_image1.png
    Greyscale

 in the reply filed on 30 July 2020 has been previously acknowledged.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  Therefore, the search and examination has not been extended beyond the elected species.
Claims 12, 13 and 19-24 have been examined to the extent that they are readable on the elected embodiment, the elected species.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 14 January 2021 have been fully considered and entered into the instant application. 

In response to the first 35 USC 102(a)(1) rejection, applicant states that a translation of the foreign priority document has been submitted.  However, according to 37 CFR 1.155(g)(4):
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.
No statement that the translation of the certified copy is accurate is present.  Additionally, the document applicant provided does not state that it is a translation of the foreign priority document, there is no identification on the document as to what it is.  The 35 USC 102(a)(1) rejection is therefore maintained.
In regards to the second 35 USC 102(a)(1) rejection, Applicant argues that the Galimberti reference fails to disclose an adduct obtainable from an inorganic oxide-hydroxide and the Galimberti reference only provides a carbon black and serinol pyrrole adduct.  Applicant states that while the abstract provided does disclose  a “[c]omposite based on CB-SP adduct and silica”, silica is not part of the adduct.  Applicant refers to page 17 of Galimberti (reference provided by applicant in response to the non-final rejection and now cited on the 892 herewith) which states that “melt blending silica and the master batch formed by NR with CB/SP adduct” supports that the adduct described in the Galimberti abstract is not obtainable from an inorganic oxide-hydroxide.  This argument is not persuasive.  Please see MPEP 2131.01 and MPEP 2124.  The Galimberti abstract provides a composite comprising CB-SP and silica.  It is inherent that the silica is part of the CB-SP adduct as seen by Galemberti et al. (196th Technical Meeting, abstract) (see instant 892) which provides that serinol pyrrole is able to functionalize both carbon black and silica and preparation of adducts was performed through a simple and sustainable method as the SP and the filler were mixed and heated.  The reference abstract provides that serinol pyrrole is able to promote a strong interaction and a chemical linkage between the filler and the rubber compound.  As the applied prior art abstract provides a 
MPEP 2131.01 III:
"To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749-50 (Fed. Cir. 1991)
Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124.
Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12, 13, and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galimberti et al. Rubber Chemistry and Technology, Vol. 90, No. 2. Pp 285-307 (1 June 2017).  Adducts of Carbon black (CB) and serinol pyrrole (SP) are disclosed on page 291, table II, with silica.  Page 304 provides that “It was found that the CB adduct with SP is able to promote the reduction of the Payne effect in compounds based on either CB or CB and silica as the fillers and cross-linked with sulfur-based systems.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 12, 13, and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galimberti et al. Fall Technical Meeting of the Rubber Division American Chemical Society, 186th, Nashville, TN, United States, Oct. 14-16, 2014 (2015), Meeting Date 2014, Volume 1, 368-409 (abstract only).
Galimberti et al (abstract only) provides adducts of CB-SP, carbon black and serinol pyrrole, and also provides composite based on CB-SP adduct and silica.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					5 April 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600